Citation Nr: 0528049	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
PTSD, Meniere's disease, hypertension, chronic headaches, and 
low back pain.  

In the veteran's June 1999 Notice of Disagreement (NOD), he 
withdrew his service connection claim for chronic headaches.  
In a December 2002 Statement in Support of the Claim (VA Form 
21-4138), he withdrew his claim for service connection 
hypertension.  In May 2004, the RO issued a rating decision 
in which it granted service connection for Meniere's disease 
with a 100 percent rating, which represent a complete grant 
of benefit sought with respect to this claim.  As the veteran 
has not appealed the effective date assigned for this 
disability, such issue is not before the Board at this time.  
See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997). 

In the veteran's July 1999 VA Form 9, he requested a personal 
hearing.  It is apparent that the request was neglected until 
the error was noted in July 2005.  The RO contacted the 
veteran to determine if he still wanted a personal hearing.  
The veteran responded that certain evidence to corroborate 
his stressors was not forthcoming, so he waived his sixty 
(60) day waiting period and the right to any local hearing.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other credible supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to any verified in-
service stressor. 

4.  The veteran complained of back pain on a single occasion 
in September 1965; his June 1967 separation examination was 
normal; the earliest post service medical evidence of a back 
disability, is dated almost 17 years post-service (and 19 
years after the original complaint of pain); there is no 
competent evidence that links the veteran's post service back 
disability to any incident of active service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2004).

2.  Service connection for a chronic low back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 1999 rating decision, the June 1999 
Statement of the Case, the April 2002, June 2004, and May 
2005 Supplemental Statements of the Case; and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for PTSD and a low back disability, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated December 2000, December 2002, 
April 2005, and July 2005 informed him of the types of 
evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims for service connection for PTSD and a 
low back disability, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in May 1999, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 1999 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for service 
connection PTSD and a low back disability, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided 
to the appellant does not contain the precise language 
of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  In 
its VCAA notice, Statement of the Case and Supplemental 
Statement of the Case, the RO informed the veteran of 
the evidence already of record and requested that he 
inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that 
his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a 
decision in his case, whichever came first.  The failure 
to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by December 2000, December 2002, April 2005, and July 
2005 letters and asked him to identify all medical providers 
who treated him for PTSD and a low back disability.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is VA medical evidence to show that the veteran has 
been diagnosed and treated for PTSD.  The primary impediment 
to a grant of service connection for PTSD here is the absence 
of combat duty or a verified in-service stressor upon which a 
diagnosis of PTSD was based.  Under these circumstances, 
another examination or a medical opinion is not necessary to 
make a decision on the claim.  Id.  The Board elaborates upon 
this matter in the analysis below.

With respect to the veteran's service connection claim for a 
low back disability, the service medical records show that 
the veteran complained of back pain on one occasion in 
September 1965.  His separation examination was normal and 
there is no further evidence of back pain until 1984.  Given 
the length of time between his first isolated in-service 
episode of back pain and his first post service treatment (at 
least 19 years later), the paucity of any significant 
abnormal objective findings during service, and the normal 
separation examination, the Board finds that a medical 
opinion at this late date would is not warranted.  Under 
these circumstances, there is no duty to provide an 
examination or opinion with regard to service connection 
claims on appeal.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).]

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from August 1965 to June 
1967.  His 201 file shows that he served in Vietnam from 
April 1966 to March 1967, but his service personnel records 
show no medals evincing combat duty.  The veteran's military 
specialty was as a cook.  His decorations included the 
Vietnam Service Medal and Vietnam Campaign Medal.

The veteran's service medical records are negative for any 
findings relating to a psychiatric disorder.  His June 1967 
separation examination is normal and in the Report of Medical 
History completed by the veteran, he indicated, by checked 
box, that he did not suffer from night sweats, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

The first earliest relevant post service medical evidence is 
a psychological report dated January 1999.  The veteran 
reported that he had heard horror stories of war even before 
going to Vietnam.  He stated that the first night he was 
there, he was put on guard duty.  He saw what appeared to be 
an orphan but was told that the child might be booby-trapped 
and to leave the child alone.  He also reported that on one 
occasion, he was in a truck with a friend and that his 
friend's head got blown off.  He claims to have survivor's 
guilt over this.  On another occasion, a member of the Viet 
Cong came after him with a butcher's knife.  The veteran was 
unarmed at the time.  He also saw many of his friends get 
killed, and he was constantly worried about friendly fire.  
On one occasion, a U.S. Army major was shooting rats with a 
pistol and some of the bullets entered the veteran's hooch.  
Since service, the veteran reported suffering from sleep 
deprivation, nightmares, night sweats, survivor's guilt, 
difficulty controlling his temper, depression (with some 
suicidal ideation), a failed marriage, digestive 
difficulties, a hiatal hernia, tinnitus in one ear, hearing 
problems, nervousness, recent memory problems, concentration 
problems, intrusive thoughts, and difficulty keeping jobs.  
The veteran was diagnosed with moderate PTSD and given a 
Global Assessment of Functioning (GAF) score of 55.  

In the veteran's stressors letter, he also reported that on 
his way to Vietnam, the plane had engine trouble and it was 
forced to return to Oklahoma (from where it departed).  The 
plane had engine problems three times and the veteran was 
terrified that the plane was going to crash into the ocean.  
He also reported that while he was a cook, he often heard 
that the Viet Cong were coming (though he says it never 
happened while he was there).  He stated that he saw "kids 
and guys that got their bodies blown apart" and "poor 
children disfigured with limbs and faces blown off."  In 
regards to the incident with the U.S. major who was shooting 
rats, he stated that the bullets missed him by five or six 
inches and that when he heard the shots, he "thought he was 
a gonner."  When he got back from Vietnam, he was called 
horrible names like "baby killer."  He had a hard time 
getting a job and found that he would be treated differently 
once people found out that he had been in Vietnam.  He hates 
loud noises.  He doesn't trust people and he always sits or 
stands with his back against the wall because he is afraid of 
people sneaking up on him.  He is frightened by the sound of 
helicopters and war movies.  He also dreams of being killed 
all the time.  

The RO attempted to verify the veteran's alleged stressors by 
contacting the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  USASCRUR responded (in March 2001, 
June 2001, and March 2002) by noting that the veteran has 
provided insufficient information to conduct a meaningful 
search.  The veteran must include dates that each incident 
occurred (within 60 days), locations, number and full names 
of casualties (to include his friend that was killed driving 
a truck), unit designations to the company level, and other 
units involved.  However, the veteran stated in his July 1999 
VA Form 9 that the incidents occurred 32 years ago and that 
he could not possibly remember names, dates, and places.  

In May 2003, the veteran submitted a statement from a fellow 
soldier (G.A.) who stated that in May 1967, he and the 
veteran were almost killed when bullets whizzed past their 
heads.  They went outside only to find that it was a U.S. 
Major shooting at some rats.

Turning next to the veteran's claim for service connection 
for a low back disability, the service medical records show 
that the veteran complained of back pain on one occasion in 
September 1965.  There were no further complaints while in 
service and there was no follow up treatment for the 
September 1965 incident.  His June 1967 separation 
examination was normal and in a Report of Medical History 
completed by the veteran in conjunction with his separation 
examination, he indicated, by checked box, that he did not 
suffer from painful joints; any broken bones; arthritis or 
rheumatism; bone, joint other deformity; or recurrent back 
pain.  

The earliest post service medical treatment for a back 
condition is a March 1999 correspondence from the veteran's 
chiropractor (R.C.).  She states that she has treated the 
veteran since 1984.  However, the earliest medical records 
she submitted are dated March 1997.  She stated that the 
veteran complains of pain in the entire spine, but the 
primary complaint is low back pain.  Objective signs include 
limited range of motion in the cervical, thoracic, and lumbar 
spines.  He also complains upon palpation over the lumbar 
spine (especially at L3), the thoracic spine (especially at 
T6-7), and the cervical spine at C1-3-5-7.  She offered no 
diagnosis.  

The veteran has sought treatment for back pain with the VA 
Medical Center at Loma-Linda since April 2004.  An October 
2004 report states that the veteran has suffered from back 
pain off and on for many years, and that over the past ten 
years, he has begun to have more problems.  He was diagnosed 
with mechanical back pain.  In December 2004, x-rays of the 
lumbar spine were within normal limits.  There has been no 
indication that the veteran's back pain is related to any 
incident of service.      

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

PTSD
A review of the claims file shows no indication of PTSD 
during service or for many years thereafter.  The service 
personnel records show that the veteran received the Vietnam 
Service and Vietnam Campaign Medals; they do not show that he 
received any decorations evincing combat service.  His 
military specialty was that of a cook.  

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  As there is competent evidence of a 
diagnosis of PTSD linked to alleged in-service stressors, 
this appeals turns on the questions of whether any of the 
veteran's alleged in-service stressors have been or could be 
verified.  

The veteran has alleged that he had heard horror stories of 
war even before going to Vietnam; that on his way to Vietnam, 
his plane had engine trouble three times and he was terrified 
that the plane was going to crash into the ocean; that his 
first night in Vietnam, he saw what appeared to be an orphan 
who may have been booby trapped; that he often heard that the 
Viet Cong were coming (though he says it never happened while 
he was there); that he saw "kids and guys that got their 
bodies blown apart" and "poor children disfigured with 
limbs and faces blown off;" 
that he was in a truck with a friend and that his friend's 
head got blown off; that a member of the Viet Cong came after 
him with a butcher's knife; that he saw many of his friends 
get killed, and he was constantly worried about friendly 
fire; that he was almost killed by a U.S. Army major who was 
shooting rats with a pistol; and that when he got back from 
Vietnam, he was called horrible names like "Baby killer."  

However, the service records do not verify any of the alleged 
incidents and the only corroborative evidence that he has 
submitted is a correspondence from a fellow veteran (G.A.), 
who claimed to have witnessed the U.S. Army major shooting at 
rats in May 1967, but the time given was two month after the 
veteran had left Vietnam.  The RO attempted to verify the 
stressors by contacting USASCRUR.  However, the RO and the 
veteran were informed that a meaningful search could not be 
conducted without additional information (dates, locations, 
names, unit designations, etc.) that the veteran was unable 
to provide.  Simply put, such anecdotal incidents as those 
claimed by the veteran are not researchable absent 
documentation. 
 
In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated by 
official records or any other credible supportive evidence.  
The only witness that seemed to corroborate one of the 
veteran's stressors stated that it occurred at a time when 
the veteran was not stationed in Vietnam.  Furthermore, the 
veteran's lack of detail about the alleged incidents make it 
impossible for them to be verified by the U.S. Armed Services 
Center for Research of Unit Records.  The veteran's diagnosis 
of PTSD, first shown many years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, Moreau, 
Dizoglio, Doran, Zarycki, supra.

While the veteran may sincerely believe that he has PTSD 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge, 
such as determining the etiology of a psychiatric disorder.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the appeal for service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Low back
The service medical records show that the veteran complained 
of back pain on one occasion in September 1965.  There were 
no further complaints while in service and there was no 
follow up treatment after the September 1965 isolated episode 
of back pain.  His June 1967 separation examination was 
normal and the veteran failed to list any complaints of back 
pain on a Report of Medical History completed in conjunction 
with his separation examination.  

The earliest post service medical treatment for a back 
condition is a March 1999 correspondence from the veteran's 
chiropractor (R.C.), which states that she has treated the 
veteran since 1984.  However, the earliest medical records 
she submitted are dated March 1997.  Even assuming that she 
did begin treating the veteran in 1984, that would mean that 
the first post service evidence of a back problem occurred 17 
years after service, and 19 years after the isolated in-
service episode of back pain.  Furthermore, there is no 
competent evidence, either from the veteran's chiropractor, 
or from the VA Medical Center treatment reports, that 
suggests that the veteran's current back pain is in any way 
related to the back pain he experienced in September 1965. 

While the veteran has given sworn testimony to the effect 
that he believes that there is a relationship between service 
and the development of his low back disorder, it is noted 
that as a layperson he is not competent to give an opinion 
requiring medical knowledge, such as the etiology of his low 
back disability.  Espiritu, supra.

In the absence of abnormal medical findings recorded more 
proximate to service, or a competent medical opinion that 
provides a nexus between the veteran's current back pain and 
his in-service back pain, the Board finds the preponderance 
of the evidence is against the claim.  Accordingly, the 
benefit of the doubt doctrine is not for application and the 
appeal for service connection for a low back disability must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


